United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3585
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Christopher Robin Schmidt,               *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 3, 2004
                                 Filed: July 6, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Christopher Robin Schmidt appeals from the final judgment entered in the
District Court1 for the Northern District of Iowa upon revocation of his supervised
release. The district court sentenced Schmidt to 10 months imprisonment followed
by supervised release through the date imposed in the original judgment, and ordered
Schmidt’s placement at a community corrections center (CCC) for 6 months as a
condition of supervised release. For reversal Schmidt argues the district court did not


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
have the authority to order his placement in a CCC following his release from prison.
For the reasons discussed below, we affirm the judgment of the district court.

      We review the sentence for plain error because Schmidt raised no objection at
sentencing. See United States v. Morey, 120 F.3d 142, 143 (8th Cir. 1997) (per
curiam). We conclude that the district court properly exercised its discretion in
ordering Schmidt’s placement in a CCC as a condition of supervised release. See
United States v. Griner, 358 F.3d 979, 981-82 (8th Cir. 2004). Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-